Citation Nr: 1129047	
Decision Date: 08/08/11    Archive Date: 08/16/11

DOCKET NO.  09-00 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether a timely notice of disagreement was filed with respect to the February 2006 decision that considered entitlement to service connection for the cause of the Veteran's death, death pension, and accrued benefits.

2.  Entitlement to service connection for the cause of the Veteran's death. 

3.  Entitlement to VA death pension benefits. 

4.  Entitlement to accrued benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran entered on active duty in September 1943 and was discharged in January 1946.  He died in April 2005.  The appellant is advancing her claim as the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which determined that the appellant had not filed a timely notice of disagreement following a February 2006 decision considering entitlement service connection for the cause of the Veteran's death, death pension, and accrued benefits.  A notice of disagreement was received in July 2007, a statement of the case was issued in October 2008, and a substantive appeal was received in December 2008.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for the cause of the Veteran's death, for death pension, and for accrued benefits, under a merits analysis, are addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In February 2006, VA issued a decision with regard to the appellant's claim for entitlement to service connection for the cause of the Veteran's death, death pension, and accrued benefits.

2.  With the resolution of reasonable doubt in the appellant's favor, the appellant did not receive notice of the February 2006 decision until sometime within the year prior to receipt of her June 2007 notice of disagreement; she effectively requested an extension of time for filing a notice of disagreement with good cause through her communications to VA indicating that she had not yet received a copy of the February 2006 determination. 

3.  In June 2007, the appellant submitted a timely notice of disagreement to initiate an appeal from the February 2006 decision.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the appellant's favor, the appellant submitted a timely notice of disagreement in conjunction with the February 2006 decision considering the claims for entitlement to service connection for the cause of the Veteran's death, death pension, and accrued benefits.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.103, 3.109, 20.200, 20.202, 20.302 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b).  VA also has a duty to assist a claimant in the development of a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Timeliness of a notice of disagreement is a "downstream" jurisdictional matter and application or interpretation of the governing law is dispositive.  In such case, the VCAA and implementing regulations have no application.  The appellant was properly notified of the jurisdictional problem in a June 2007 letter from the RO, and was offered the opportunity to present argument or evidence on the matter.  See Marsh v. West, 11 Vet. App. 468 (1998); VAOPGCPREC 9-99 (August 18, 1999).  In any event, since the Board is taking action favorable to the appellant by finding in her favor as to the timeliness of her June 2007 substantive appeal, decision at this point poses no risk of prejudice to the appellant.

Laws and Regulations

Applicable law provides that the Board shall not entertain an application for review on appeal unless it conforms to the law.  38 U.S.C.A. § 7108.  Under VA regulations, an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.

A notice of disagreement consists of a written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  38 C.F.R. § 20.201.  A claimant, or his or her representative, must file a notice of disagreement with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her; otherwise, that determination will become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302(a).

Pursuant to 38 C.F.R. § 3.109, time limits for filing may be extended in some cases on a showing of "good cause."  However, the United States Court of Appeals for Veterans Claims' decided in Corry v. Derwinski, 3 Vet. App. 231 (1992), that there is no legal entitlement to an extension of time, and that 38 C.F.R. § 3.109(b) commits the decision to the sole discretion of the Secretary.  Specifically, 38 C.F.R. § 3.109(b) requires that, where an extension is requested after expiration of a time limit, the required action must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.

Under 38 C.F.R. § 3.103(b), claimants and their representatives are entitled to notice of any decision made by VA affecting the payment of benefits or the granting of relief.  Such notice shall clearly set forth the decision made, any applicable effective date, the reason(s) for the decision, the right to a hearing on any issue involved in the claim, the right of representation and the right, as well as the necessary procedures and time limits, to initiate an appeal of the decision.  Id.

Factual Background and Analysis

In this case, a February 2006 decision considered the appellant's claim for entitlement to service connection for the cause of the Veteran's death, death pension, and accrued benefits.  The claims file includes a letter dated on February 23, 2006, which was addressed to the appellant and provided notice of the decision.  In October 2006, the appellant's representative stated that the appellant was told by the RO that her claim was transferred to the Tiger Team (a VA special processing unit located in Cleveland, Ohio) in January 2006 and that it was still pending.  Also, the representative requested to be notified of the outcome of the claim.  In January 2007, the appellant's representative stated that the appellant had still not received a copy of the February 2006 decision, and that the appellant believed that the Veteran should have been service connected for posttraumatic stress disorder (PTSD).  The Board notes that the Veteran filed a claim for entitlement to service connection for PTSD in April 2003, a RO decision was issued in January 2004, and a notice of disagreement was received in March 2004; however, a statement of the case was not issued before the Veteran's death in April 2005.  In June 2007, VA received the appellant's notice of disagreement, which included the issues of "death benefits, DIC and [a]ccrued benefits."  Unfortunately, the notice of disagreement was received after the time limit, which in this case would have been in February 2007, one year after the issuance of the February 2006 decision.

As a result, the RO notified the appellant in a June 2007 letter that her notice of disagreement was untimely.  The appellant filed a notice of disagreement with that decision, and a statement of the case was thereafter issued in October 2008, which provided her with the pertinent laws and regulations regarding the timeliness of an appeal.

Although there is no legal entitlement to an extension of time, it is pertinent to note that Congress has created the veterans' benefits system to be both strongly and uniquely pro-claimant.  See Jaquay v. Principi, 304 F.3d 1276, 1280 (Fed. Cir. 2002).  VA has a duty to fully and sympathetically develop an appellant's claim to its optimum.  See Hodge v. West, 155 F.3d 1356, 1362-63 (Fed. Cir. 1998).

The Board finds that the appellant did not receive notice of the February 2006 determination until sometime within the year prior to her June 2007 notice of disagreement.  Specifically, the October 2006 correspondence states that the RO notified the appellant in August 2006 that her claim was still pending, and that the appellant wanted a decision on her claim.  Also, the January 2007 correspondence states that the appellant had still not received the decision.  However, it does not appear that the RO responded to the October 2006 or January 2007 correspondence, nor does it appear that the RO provided the appellant with notice of the February 2006 decision, which was specifically requested.

The available evidence appears to be in at least a state of equipoise regarding the question of whether the appellant was provided notice of the February 2006 decision, as required by 38 C.F.R. § 3.103(b).  For this reason, the benefit-of-the-doubt rule applies, and the Board concludes that the appellant was not provided notice of the February 2006 decision.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In addition, the Board finds that the appellant presented good cause for why a notice of disagreement was not received by VA within one year of the February 2006 decision, which is that the appellant did not receive notice of the decision.  The fact that the representative contacted VA twice within one year of the decision tends to show that the appellant was not neglecting her claim, but was attentive to it, which supports her contention that she did not receive notice of the decision.  Thus, resolving all reasonable doubt in favor of the appellant, the Board finds that the appellant's June 2007 notice of disagreement was timely.

Accordingly, the appeal is granted, to the limited extent of establishing that a timely notice of disagreement of the February 2006 decision has been established.  Therefore, the case must be returned for issuance of a statement of the case under a merits analysis.


ORDER

A timely notice of disagreement was received in conjunction with the February 2006 decision considering entitlement to service connection for the cause of the Veteran's death, for death pension, and for accrued benefits.  To this extent, the appeal is granted, subject to the directions set forth in the following remand section of this decision.


REMAND

As already discussed, the Board finds that a timely notice of disagreement was received in conjunction with the appellant's claims of entitlement to service connection for the cause of the Veteran's death, death pension, and accrued benefits.  

The Board notes that the RO viewed the appellant's June 2007 notice of disagreement as a request to reopen the claim for entitlement to service connection for the cause of the Veteran's death.  In June 2007, the RO denied under a new and material analysis.  Although the RO included this issue in a statement of the case, it is not clear whether the analysis was on the merits or under a new and material evidence analysis.  Therefore, in view of the Board's finding that the notice of disagreement to the February 2006 decision was timely, further action to issue a supplemental statement of the case on the merits of the underlying issues is necessary to ensure due process to the appellant.   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

The AMC/RO should take all indicated action to issue a supplemental statement of the case to the appellant and her representative addressing (under a merits analysis) the issues of entitlement to service connection for the cause of the Veteran's death, death pension, and accrued benefits.  After she is afforded an opportunity to respond, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


